Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10-14, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: US 2015/0102461) in view of HYUN (Pub. No.: US 2015/0279856).
Re claim 1, Lee teaches a method for forming a semiconductor structure, comprising: 
providing a substrate (100, Fig. 3) and a first metal layer (M2) in the substrate; 
forming a dielectric layer (ILD 132/134, ¶ [0016]) on the substrate, wherein the dielectric layer includes a first opening (135) exposing a portion of a top surface of the first metal layer; 
bombarding the portion of the top surface of the first metal layer exposed by the first opening using a first sputtering treatment, to sputter a metal material of the top surface of the first metal layer onto sidewalls of the first opening to form a first adhesion layer (136/138, note that the first barrier layer 136 maybe formed by sputtering method, see ¶ [0016] and sputtering method is formed by bombarding the ions onto the surface);
forming a second metal layer (M3, Fig. 4, ¶ [0016]) on a surface of the first adhesion layer (136/138) and on the exposed portion of the top surface of the first metal layer (M2);
forming a second adhesion layer (146/148, Fig. 5) on the sidewalls of the second opening (occupied by 146/148) and on a surface of the first adhesion layer (136/138) by using a second sputtering treatment [0016]; and 
forming a third metal layer (M4) in the third opening (occupied by M4), on a surface of the second metal layer (M3), and on a surface of the second adhesion layer (146/148).
Lee fails to teach forming the first opening and thereafter forming a second adhesion layer and a third metal layer in the first opening; and forming a first and second metal by selective growth process.
HYUN teaches forming the first opening (SL1, FIG. 5A, ¶ [0027]) and thereafter forming a second adhesion layer (171) and a third metal layer (173) in the first opening (SL1); and forming a metal by selective growth process (173, FIG. 5G, ¶ [0072]).
It would have been obvious to modify Jones to include the above said teaching because HYUN discloses that its trench can be selectively deposit (HYUN, ¶ [9972]), and Lee recognizes the desirability of adding deposit materials in small trench (Lee, FIG. 2, ¶ [0016]).
Moreover, after the combining of Lee and HYUN would teach forming a second adhesion layer on the sidewalls of the first opening and on a surface of the first adhesion layer by using a second sputtering treatment; and forming a third metal layer in the first opening, on a surface of the second metal layer, and on a surface of the second adhesion layer by a second metal selective growth process; and forming a first and second metal by selective growth process.
Re claim 21, Lee teaches a method for forming a semiconductor structure, comprising: 
providing a substrate (100, Fig. 3) and a first metal layer (M2) in the substrate; 
forming a dielectric layer (ILD 132/134/142/144, ¶ [0016]) on the substrate, wherein the dielectric layer includes a first opening (135) exposing a portion of a top surface of the first metal layer; 
bombarding the portion of the top surface of the first metal layer exposed by the first opening using a first sputtering treatment, to sputter a metal material of the top surface of the first metal layer onto sidewalls of the first opening to form a first adhesion layer (136/138, note that the first barrier layer 136 maybe formed by sputtering method, see ¶ [0016] and sputtering method is formed by bombarding the ions onto the surface);
forming a second metal layer (M3, Fig. 4, ¶ [0016]) on a surface of the first adhesion layer (136/138) and on the exposed portion of the top surface of the first metal layer (M2); a top surface of the second metal layer (M3) being lower than a top surface of the dielectric layer (132/134/142/144); and 
performing one or more sputtering growth to form a conduction structure on a surface of the second metal layer (M3) and on a surface of the first adhesion layer (136/138); 
wherein: 
the conduction structure fills up the first opening; and each of the one or more sputtering growth processes includes: 
forming a corresponding portion of a second adhesion layer on the sidewalls of the second opening by using a second sputtering treatment processes (“forming one or more layers of suitable conductive material (e.g., copper) using CVD, PECVD, sputtering”, [0022]); and 
forming a corresponding portion of a third metal layer (m4) in the third opening.
Lee fails to teach forming the first opening and thereafter forming a second adhesion layer and a third metal layer in the first opening; and forming a first and second metal by selective growth process.
HYUN teaches forming the first opening (SL1, FIG. 5A, ¶ [0027]) and thereafter forming a second adhesion layer (171) and a third metal layer (173) in the first opening (SL1); and forming a metal by selective growth process (173, FIG. 5G, ¶ [0072]).
It would have been obvious to modify Jones to include the above said teaching because HYUN discloses that its trench can be selectively deposit (HYUN, ¶ [9972]), and Lee recognizes the desirability of adding deposit materials in small trench (Lee, FIG. 2, ¶ [0016]).
Re claim 2, in the combination, Lee teaches the method according to claim 1, wherein: 
the substrate includes a base substrate (100) and a device structure (104/108/109/118/122/124/132/134, Fig. 3) in the base substrate; and 
the first metal layer (M2) is disposed in the device structure.
Re claim 3, in the combination, Lee teaches the method according to claim 2, wherein: the base substrate is made of a material including silicon, germanium, SiGe, SiC, GaAs, InGa, or a combination thereof (100, [0011]).
Re claim 6, in the combination, Lee teaches the method according to claim 1, wherein the dielectric layer and the first opening is formed by: 
forming an initial dielectric layer (132/134, Fig. 3, [0016]) on a surface of the substrate (100); 
forming a mask structure (“etch mask (not shown)”, [0016]) on the initial dielectric layer; 
forming a patterned layer on the mask structure, wherein the patterned layer includes an opening (135) exposing a portion of the mask structure; 
etching (anisotropic etch process) the exposed portion of the mask structure and the initial dielectric layer by using the patterned layer as a mask, until exposing a top surface of the device structure, to form the dielectric layer and the first opening; and 
after forming the dielectric layer and the first opening, removing the patterned layer and the mask structure (“etch mask (not shown)”).
Re claim 7, in the combination, Lee teaches the method according to claim 6, wherein the initial dielectric layer is made of a material including SiO2, a low-k dielectric material, an ultra-low-k dielectric material, or a combination thereof (“interlayer dielectric materials (e.g., silicon dioxide)”, ¶ [0020]).
Re claim 10, in the combination, Lee teaches the method according to claim 1, wherein: the second metal layer (M3) fills up the first opening (135, Fig. 3 → 4).
Re claim 11, in the combination, Lee teaches the method according to claim 1, wherein: 
a top surface of the second metal layer (M3) is lower than a top surface of the dielectric layer (132/134/142/144); and 
the method further includes performing a plurality of sputtering growth processes (“forming one or more layers of suitable conductive material (e.g., copper) using CVD, PECVD, sputtering”, [0022]) to form the second adhesion layer (146/148) and the third metal layer (M4, Fig. 5) on the surface of the second metal layer (M3) and on the surface of the first adhesion layer (136), wherein the second adhesion layer (146/148) and the third metal layer (M4) fills up the first opening.
Re claim 12, in the combination, Lee teaches the method according to claim 11, wherein: 
each of the plurality of sputtering growth processes includes: forming a corresponding portion of the second adhesion layer on the sidewalls of the first opening by using the second sputtering treatment (146/148, note that the first barrier layer 136/138 maybe formed by sputtering method, see ¶ [0016] and sputtering method is formed by bombarding the ions onto the surface and the first and second barrier layers 146 and 148 are formed by the same scenario as the 136 and 138, ¶ [0019]); and forming a corresponding portion of the third metal layer (M4) in the first opening by the second metal selective growth process (the process as disclosed by HYUN).
Re claim 13, in the combination, Lee teaches the method according to claim 12, wherein: 
the second sputtering treatment is used to bombard a portion of the surface of the second metal layer (M3) exposed by the first opening, to make the metal material on the surface of the second metal layer be sputtered onto the sidewalls of the first opening and form the corresponding portion of the second adhesion layer (146/148); or 
the second sputtering treatment is used to bombard a portion of a surface of the third metal layer exposed by the first opening, to make the metal material on the surface of the third metal layer be sputtered to the sidewalls of the first opening and form the corresponding portion of the second adhesion layer.
Re claim 14, in the combination, Lee teaches the method according to claim 12, wherein: 
the second metal selective growth process is used to form the corresponding portion of the third metal layer (M4) on a portion of the surface of the second metal layer (M3) exposed the first opening, and on a portion of a surface of the second adhesion layer (146/148) exposed by the sidewalls of the first opening; or 
the second metal selective growth process is used to form the corresponding portion of the third metal layer on a portion of a surface of a formed portion of the third metal layer exposed by the first opening, and on a portion of the second adhesion layer exposed by the sidewalls of the first opening.
Re claim 17, in the combination, Lee teaches the method according to claim 12, wherein: the third metal layer (M4) is made of a material including tungsten (¶ [0014]).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/HYUN in view of WAKATSUKI (Pub. No.: US 2016/0093538).
	Lee/HYUN teaches all the limitation of claim 1.
Lee/HYUN fails to teach the limitation of claims 4-5.
WAKATSUKI teaches wherein: the first metal layer is made of a material including tungsten, cobalt, ruthenium, or a combination thereof (14, FIG. 1B, [0027]) (claim 3).
wherein: the second metal layer is made of a material including tungsten (28, FIG. 2D, [0031]) (claim 4).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing connectivity by forming low-resistance contacts as taught by WAKATSUKI, [0003]. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/HYUN in view of Yang (Patent No.: US 10381263).
	Lee/HYUN teaches all the limitation of claim 1.
Lee/HYUN fails to teach the limitation of claim 8.
Yang teaches wherein: the first sputtering treatment uses ions including argon ions, helium ions, or a combination thereof (“Typically, a physical argon (Ar) plasma sputtering process is used”, col. 4, lines 30-40).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing an improved via structure with improved conductivity without the damage caused by the via gouging process is desirable as taught by BACKGROUND OF THE INVENTION. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/HYUN in view of TSUKADA (Pub. No.: US 2020/0385853).
	Lee/HYUN teaches all the limitation of claim 1.
Lee/HYUN fails to teach the limitation of claim 9.
TSUKADA teaches wherein: the first sputtering treatment uses process parameters including a sputtering time of about 5 seconds to about 10 seconds and a sputtering power of about 300 W to about 400 W ¶ [0066].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the melting of the target surface as taught by TSUKADA, [0004]. 
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of HYUN and further in view of Nakano (Pub. No.: US 20210292886).
Lee/HYUN teaches all the limitation of claim 12.
Lee/HYUN fails to teach the limitation of claim 15/16.
Nakano teaches wherein: the second sputtering treatment uses ions including argon ions, helium ions, or a combination thereof (claim 15); and
the second sputtering treatment uses process parameters including a sputtering time of about 5 seconds to about 10 seconds and a sputtering power of about 300 W to about 400 W (argon/100V-150V, ¶ [0030]) (claim 16).
Lee differs from the claim invention by not disclosing the second sputtering treatment uses process parameters including a sputtering time of about 5 seconds to about 10 seconds and a sputtering power of about 300 W to about 400 W.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching because Nakno shows how the sputtering apparatus work and Lee recognize the advantage of using the sputtering method. 
Response to Arguments
Applicant's arguments with respect to claims 1-17 on the remarks filed on 09/29/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894